Citation Nr: 0004223	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from October 1959 to March 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the RO. 


REMAND

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim is 
"well grounded."  38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board notes that it does not appear that 
all of the medical records pertinent to the veteran's appeal 
have been obtained for review.  When the veteran filed his 
claim for an increased rating in February 1994, he reported 
that he had been seeing a "foot doctor" for increased pain 
and discomfort in his right foot.  He enclosed with his claim 
a copy of a billing sheet from a Mark R. Stout, D.P.M., and a 
signed release indicating that he had been treated by Dr. 
Stout since November 1993.  Because it appears that the 
records of Dr. Stout's treatment are relevant to the 
veteran's appeal, and because the record does not reflect 
that the RO has made efforts to obtain those records, a 
remand is required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his right foot 
difficulties that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  The RO should 
make an effort to procure the records 
from Dr. Stout, and should also ensure 
that all relevant records of VA 
treatment have been obtained for review.  
The veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  After the above development has been 
completed, the veteran should be 
scheduled for a foot examination for 
purposes of assessing the severity of 
any current residuals attributable to 
the service-connected fracture of his 
right fifth toe.  The examiner should 
review the claims folder and a copy of 
this remand before examining the veteran 
and providing a current diagnosis.  The 
examiner should X-ray the veteran's 
right foot, and should describe all of 
the veteran's foot problems, 
specifically describing all symptoms 
associated with each problem.  After 
taking note of all foot-related 
pathology, the examiner should indicate 
which of the veteran's present 
complaints and/or functional limitations 
can at least as likely as not be 
attributed to the mid-shaft fracture of 
the right fifth distal phalanx sustained 
in service in March 1961.  The examiner 
should then provide an opinion as to 
whether the current, service-related 
residuals of the fracture of the right 
fifth toe, including any associated 
tenderness, pain on use, weakness, 
excess fatigability, or incoordination, 
if any, result in an overall disability 
picture which is best equated with (1) 
slight, (2) moderate, (3) moderately 
severe, or (4) severe foot injury.

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim of entitlement to an increased 
(compensable) rating for residuals of a 
fracture of the right fifth toe.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


